Citation Nr: 0737805	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  02-17 731	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1977 to July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on November 23, 
2004, which vacated a December 2003 Board decision and 
remanded the case for additional development.  The issue 
initially arose from a February 2002 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a May 2007 decision 
the Board found new and material evidence had been received 
to reopen the veteran's claim and remanded the issue of 
entitlement to service connection for additional development.  
Records show the veteran was scheduled for a personal Board 
hearing in May 2003, but subsequently notified VA that he was 
incarcerated and wished to reschedule his hearing for not 
earlier than 2008.  In September 2003, he was notified that 
his request for postponement was denied under the provisions 
of 38 C.F.R. § 20.702 and advised that he could submit 
additional written argument or an audiocassette in lieu of a 
hearing.  An additional statement was received from the 
veteran in November 2003.  His request for a personal hearing 
is considered as having been satisfied by the acceptance of 
that statement.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence of record does not show the 
veteran's schizophrenia was incurred as a result of service; 
schizophrenia was not present during active service and was 
not manifest within the first post-service year.




CONCLUSION OF LAW

The veteran's schizophrenia not incurred in or aggravated by 
service, and was not manifest within the first post-service, 
and was not incurred as a result of any established event, 
injury, or disease during active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in July 2001 and June 2005.  Those letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  VA records show that 
numerous unsuccessful attempts were made to obtain copies of 
service medical reports as identified by the veteran.  In a 
September 2006 report VA found that further attempts to 
obtain additional evidence would be futile.  Although in his 
original June 1980 application the veteran reported he had 
received treatment for schizophrenia at a mental hygiene 
clinic in March and April 1978 during service in Korea, that 
statement is inconsistent with his June 1978 report of 
medical history.  Therefore, the Board concurs that further 
attempts to obtain additional evidence would be futile and 
finds the available medical evidence is sufficient for an 
adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Background

Service records show that prior to service, at age 17, the 
veteran was convicted of larceny, was given a suspended 
sentence, and paid a fine.  The veteran received disciplinary 
action on several occasions during his period of active 
service, received counseling for a drug problem and was 
discharged prior to completion of his term of service under 
honorable conditions.  

Service treatment records are negative for complaint, 
treatment, or diagnoses of any psychiatric disorders.  A June 
1978 separation examination revealed a normal climical 
psychiatric evaluation.  In his report of medical history the 
veteran denied having ever been treated for a mental 
disorder.  

Service personnel records includes a June 1979 statement from 
a private physician, K.B., M.D., stating the veteran was 
eager to be readmitted to service to continue his education.  
He did not reenter service.

Private hospital records dated in October 1979 show the 
veteran was treated for an acetaminophen overdose.  It was 
noted he had returned from service in Korea approximately one 
year earlier and had worked in a machine shop until three 
months earlier.  The discharge summary also noted the veteran 
had been drinking heavily for the approximately one to two 
months before admission including two alcoholic drinks on the 
evening he ingested an overdose of Tylenol.  A psychiatric 
examination at that time included a diagnosis of passive 
dependent personality with antisocial elements.  

VA medical certificate and history dated in June 1980 (for 
possible hospital admission) included the diagnoses of rule 
out schizophrenia versus drug-induced psychosis.  It was 
noted the veteran reported a history of suspiciousness and 
ideas of reference in 1978 in Korea and the heavy use of 
illicit drugs in Korea.  An initial assessment noted a 
diagnostic impression of drug abuse by history.  It was also 
noted the veteran showed no solid evidence of current 
psychosis.  Psychological testing revealed a profile that was 
not suggestive of any gross neuropsychiatric difficulties.  A 
diagnostic impression of sociopathic personality with drug 
abuse was provided.  VA hospital records dated in June 1980 
included diagnoses on discharge of multiple drug and alcohol 
abuse and anxiety neurosis.  A mental status examination on 
that report revealed the veteran was alert and oriented.  He 
was coherent with relevant speech, but had a lack of 
spontaneity of speech which seemed to be blocked.  His affect 
was normal and hallucinations and delusions were nil.  There 
were present phobias.  Insight was good and memory for remote 
and recent events was normal.  Judgment and intellect were 
intact.  

Medical records from the North Carolina Department of 
Correction include diagnoses of schizophrenia from 
approximately October 1996.  No opinion as to etiology was 
provided.

In statements in support of his claim the veteran asserted 
his paranoid schizophrenia began after an incident involving 
the military police in March 1978 when he had tried to break 
up a fight between a fellow soldier and a Korean civilian.  
He also stated his requests help for drug and alcohol abuse 
in service had been denied.  

A June 2007 VA medical opinion based upon a review of the 
claims file found the veteran's current diagnosis of 
schizophrenia did not manifest itself during active service 
nor in the first post-service year.  It was noted that his 
Axis II diagnosis of personality disorder had been pervasive 
and apparently had been affecting his behavior prior to, 
during, and after military service.  The physician, in 
essence, stated there was no probative evidence the veteran 
exhibited any symptoms of schizophrenia, such as delusions, 
hallucinations, ideas of reference, or suspiciousness, during 
active service or within the first year after service.  It 
was evident that he did demonstrate continued maladaptive 
patterns of behavior consistent with his ongoing diagnosis of 
personality disorder which had been the predominant factor in 
his behavior throughout the years.  His psychotic 
symptomatology was noted to have first occurred many years 
after his discharge from service.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection can be granted for certain diseases, 
including psychoses, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  The 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

VA regulations also provide that in the field of mental 
disorders, personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration, 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service 
are accepted as showing pre-service origin.  Congenital or 
developmental defects, such as personality disorders and 
mental deficiency, are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  
VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOGCPREC 82-90 (Jul. 18, 
1990).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).
Based upon the evidence of record, the Board finds that the 
veteran's schizophrenia was not incurred as a result of 
service, was not present during active service, and was not 
manifest within the first post-service year.  The June 2007 
VA medical opinion obtained in this case is persuasive.  This 
opinion is shown to have been based upon a thorough review of 
all the evidence of record with reference to specific 
documented events for the conclusion as to etiology.  It is 
also consistent with the October 1979 private psychiatric 
examination findings which included a diagnosis of passive 
dependent personality with antisocial elements and VA 
psychological testing in June 1980 which revealed a 
diagnostic impression of sociopathic personality with drug 
abuse.  

While the veteran is shown to have had manifestations of a 
personality disorder during active service, this is a 
developmental defect and is not a disease or injury for VA 
compensation purposes.  The veteran's post-service claims of 
having experienced symptoms of paranoid schizophrenia during 
service are inconsistent with his own report of medical 
history at discharge and are considered to be of no probative 
weight.  Therefore, entitlement to service connection must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for schizophrenia is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


